DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-31, require a ‘ventricular catheter reservoir’, however it is unclear from the claims and the specification what is required by the limitation. The term appears to be used through the specification to refer to a variety of features. The use of the term in the claims renders the claims indefinite as the metes and bounds of the ‘ventricular catheter reservoir’ cannot be determined.
Claim 31 recites the limitation "cleansing the CSF using antibodies for conjugating the predetermined analyte" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 31 should depend from claim 30, and not claim 28.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Chait (US Pre-Grant Publication 2015/0136701).
Regarding claim 1, Rubenstein et al. teaches an apparatus for performing cerebral micro-dialysis to treat neurological disease (i.e. Alzheimer’s Disease) of a patient's brain (See Fig. 9, [0005-0009, 0050, 0066-0068] comprising: 
a catheter (68 and/or 70) for implantation in or near the patient's brain; 
an implantable pump (72) communicated with the catheter to transport cerebrospinal fluid (CSF) from the patient (See Fig. 9), which CSF contains diseased cells or biomolecules associated with the neurological disease [0005-0009, 0050, 0066-0068]; and 
an implantable separation device (50) communicated with the pump wherein the diseased cells or biomolecules are removed, 
Rubenstein also teaches that an antibody is bound to the wall of the separation device (50) and that the separation device comprises a dialysis membrane (54) but fails to teach where the separation apparatus includes: 
a dialysis membrane impregnated with an antibody, 
a reversible electrostatic filter, and/or 
a magnetic field effect fractionation chamber wherein a magnetically-tagged antibody scavenges and aids in the removal of circulating diseased cells or biomolecules from the CSF.
	Chait teaches methods and devices for treating various disease states including Alzheimer’s disease comprising a separation column comprising a dialysis membrane impregnated with antibodies [0070] targeted to disease molecules. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Rubenstein with the 
Regarding claim 2, Rubenstein in view of Chait teaches the device of claim 1. Rubenstein in view of Chait also teaches that the dialysis membrane impregnated with an antibody comprises a molecular recognition agent (i.e. both Rubenstein [0068] and Chait [0070-0072] teach using antibodies) having high binding affinity and specificity for the diseased cells or biomolecules in the CSF at least because antibodies have a high binding affinity and specificity.  
Regarding claim 17, Rubenstein in view of Chait teaches the apparatus of claim 2 and further teaches that the molecular recognition agent is impregnated on the membrane and comprises at least an antibody (Rubenstein [0066-0068], Chait [0070-0072]), an aptamer, an oligonucleotide, or a monoclonal antibody to AP or tau protein.  
Regarding claim 18, Rubenstein in view of Chait teaches the apparatus of claim 17. Furthermore, Rubenstein teaches that the separation device (50) comprising a housing having a membrane within, and Chait teaches the separation device may be a chromotagraphic column; both of which are interpreted to comprise cartridges as they comprise containers for insertion into a larger mechanism (i.e. the respective systems of Rubensteina and Chait) a cartridge and where the impregnated membrane is included within the cartridge disposed within the apparatus.
Regarding claim 19, Rubenstein in view of Chait teaches the apparatus of claim 18, but fails to specifically teach that the cartridge includes multiple units of the impregnated membrane.  However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance the provision of multiple units of membrane would not produce any new or unexpected result and would merely increase the area of membrane beyond that of a single unit of membrane.


Regarding claim 4, Rubenstein also teaches that the molecular recognition agent comprises an antibody [0064-0068].
Regarding claim 5, Rubenstein in view of Chait teaches the apparatus of claim 3, but fails to specifically teach that the molecular recognition agent comprises a humanized monoclonal antibody having high specificity and selectivity for a disease-associated antigen. However, it is extremely well known to use humanized monoclonal antibodies in order to increase specificity of the antibody (i.e. by making monoclonal) and to reduce the potential immunogenicity of the antibody. Examiner takes official notice that one of ordinary skill prior to the effective filing date of the invention would know of humanized monoclonal antibodies and their benefits in targeted in-vivo therapies and would have found it obvious to modify the device of Rubenstein to use such antibodies for said benefits.
Regarding claims 6-8, Rubenstein in view of Chait teaches the apparatus of claims 3 and 5, but fails to specifically teach that the disease-associated antigen comprises a protein or cell associated with the neurological disease, where the disease-associated antigen comprises AP or tau protein or, where the molecular recognition agent-antigen complex comprises an antibody-protein complex, an antibody-diseased cell complex, an aptamer- biomolecules complex, or an oligonucleotide-biomolecules complex. Rubenstein does, however, teach that the system is intended to treat Alzheimer’s Disease [0013], and recognizes that both Amyloid-Beta is neurotoxic, and Tau protein is an indicator of Alzheimer’s progression. Furthermore, Rubenstein specifically teaches using antibodies to bind and remove harmful substances. Therefore it would have been obvious to a person having ordinary skill in the art prior to the 
Regarding claims 9-16 and 20, the claims as currently presented do not specifically require the alternative magnetic separation (Claims 9-16), or the electrostatic filtration (claim 20). Rather, dependent claims 9-16 and 20 further limit two of the three alternative elements recited in claim 1. Claim 1 requires only one of an impregnated dialysis membrane, an electrostatic filter, or a magnetic field fractionation device; Rubenstein in view of Chait teaches the impregnated dialysis membrane. Since claims 9-16 and 20 merely further limit the alternative elements of claim 1 which are not required; Rubenstein in view of Chait is interpreted to teach the device of claims 9-16, and 20.

Claims 1, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Hedstrom et al. (US Pre-Grant Publication 2017/0157374), and further in view of Kim et al. (US Pre-Grant Publication 2009/0047297)
Regarding claim 1, Rubenstein et al. teaches an apparatus for performing cerebral micro-dialysis to treat neurological disease (i.e. Alzheimer’s Disease) of a patient's brain (See Fig. 9, [0005-0009, 0050, 0066-0068] comprising: 
a catheter (68 and/or 70) for implantation in or near the patient's brain; 
an implantable pump (72) communicated with the catheter to transport cerebrospinal fluid (CSF) from the patient (See Fig. 9), which CSF contains diseased cells or biomolecules associated with the neurological disease [0005-0009, 0050, 0066-0068]; and 
an implantable separation device (50) communicated with the pump wherein the diseased cells or biomolecules are removed, 

a dialysis membrane impregnated with an antibody, 
a reversible electrostatic filter, and/or 
a magnetic field effect fractionation chamber wherein a magnetically-tagged antibody scavenges and aids in the removal of circulating diseased cells or biomolecules from the CSF.
	Hedstrom et al. teaches systems and methods for conditioning CSF and specifically teaches that the apparatus introduces an additive into the CSF, wherein the additive is configured to attach to a target particle, and the additive is attached to a magnetic nanobead. Hedstrom fail to specifically teach that the additive is a magnetically-tagged antibody which is separated in a magnetid field fractionation chamber. 
	Kim et al. teaches a device and method for using a magnetically tagged antibody to and a magnetic field fractionation chamber to separate a target molecule from a fluid (See Abstract, [0027-0029] Fig. 1).
	Therefore it would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to modify the device of Rubenstein to replace the dialysis membrane of Rubenstein with a magnetically tagged antibody and a magnetic field fractionation chamber, as suggested by Hedstrom and Kim, since the combination represents the replacement of one known separation device, with another known separation device with the reasonable expectation that the proposed combination would effectively target and allow for the removal of target molecules from the CSF.
Regarding claim 11, Rubenstein in view of Hedstrom and Kim teaches the apparatus of claim 1. The device of the proposed combination is interpreted to meet the claimed limitation where the 
Regarding claims 12, Rubenstein also teaches an antibody storage reservoir (56/58) fully capable of storing the magnetic particle-tagged antibody and a pump (at least (72)) communicated with the antibody storage reservoir, which is communicated with the catheter for delivery of the magnetic particle- tagged antibody to the patient's CSF.  
Regarding claim 13, Rubenstein also teaches that the antibody storage reservoir is disposed within the apparatus, or further comprises a cerebral shunt and is communicated with the cerebral shunt communicating with the catheter.  
Regarding claim 14, Rubenstein in view of Hedstrom and Kim teaches the device of claim 1. Kim also teaches the device further comprising a magnetic capture reservoir which is interpreted to be fully capable of being implanted and where the magnetic particle-tagged antibody-antigen complex is magnetic field effect fractionated within the magnetic capture reservoir (See Abstract, [0027-0029] Fig. 1).
Regarding claim 15, Rubenstein also teaches means communicated to the pump for returning cleansed CSF to the patient and where the pump returns cleansed CSF to the patient to establish loop dialysis (i.e. return catheter (70)).  
Regarding claim 16, Rubenstein in view of Hedstrom and Kim teaches the device of claim 15. Furthermore, the device of the proposed combination is interpreted to be configured to operate such that cleansed CSF is returned from the magnetic capture reservoir via the catheter to a subarachnoid space of a patient's cranium or into a patient's abdomen.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Hedstrom et al. (US Pre-Grant Publication 2017/0157374), and Kim et al. (US Pre-Grant Publication 2009/0047297), and further in view of Fort et al. (US Pre-Grant Publication 2006/0030056).
Regarding claims 9-10, Rubenstein in view of Hedstrom and Kim teaches the apparatus of claim 1, but fail to specifically teach the additional limitations of claims 9 and 10. Fort et al. teaches the use of magnetic material to fractionate samples and specifically teaches using antibodies bound to magnetic particles including iron nanoparticles [0043].  Therefore it would have been obvious to a person having ordinary skill prior to the effective filing date of the claimed invention to modify the device of Rubenstein in view of Hedstrom and Kim with the teachings of Fort and to provide an iron nanoparticle attached antibody with the reasonable expectation that the resultant magnetically tagged antibody would be effective in binding its intended target and would be removed by the application of a magnetic field to the treated fluid.

Claims 1, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Lad et al. (US Pre-Grant Publication 2010/0305492).
Regarding claims 1 and 20, Rubenstein et al. teaches an apparatus for performing cerebral micro-dialysis to treat neurological disease (i.e. Alzheimer’s Disease) of a patient's brain (See Fig. 9, [0005-0009, 0050, 0066-0068] comprising: 
a catheter (68 and/or 70) for implantation in or near the patient's brain; 
an implantable pump (72) communicated with the catheter to transport cerebrospinal fluid (CSF) from the patient (See Fig. 9), which CSF contains diseased cells or biomolecules associated with the neurological disease [0005-0009, 0050, 0066-0068]; and 

Rubenstein also teaches that an antibody is bound to the wall of the separation device (50) and that the separation device comprises a dialysis membrane (54) but fails to teach where the separation apparatus includes: 
a dialysis membrane impregnated with an antibody, 
a reversible electrostatic filter, where the reversible electrostatic filter captures circulating antigen from the CSF, where the circulating antigen is a protein having a positive charge, the reversible electrostatic filter has a negative charge for a predetermined time, and where the charge of the reversible electrostatic filter is reversed to a positive charge to release the protein from the reversible electrostatic filter and/or 
a magnetic field effect fractionation chamber wherein a magnetically-tagged antibody scavenges and aids in the removal of circulating diseased cells or biomolecules from the CSF.
Lad et al. teaches a method for conditioning cerebrospinal fluid and teaches a variety of separation/collection methods including using an electrostatic filter which is interpreted to be fully capable of being operated in the manner as claimed wherein the charge is reversed after a period of time [0118, 0126]. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the system od Rubenstein with the teachings of Lad and to provide an electrostatic filter as suggested by Lad with the reasonable expectation that the filter would effectively collect the target molecules as desired by both Lad and Rubenstein.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Chait (US Pre-Grant Publication 2015/0136701), and further in view of Hyde et al. (US Pre-Grant Publication 2012/0238936)
Regarding claims 21 and 24, Rubenstein in view of Chait teaches the apparatus of claim 1, but fails to teach a biosensor to detect and to generate a biofeedback regarding disease progression and regression by monitoring levels of a disease-associated antigen present in the patient's CSF,  where biosensor to detect and to generate a biofeedback regarding A§ or tau protein. Hyde et al. teaches a biosensor to detect and to generate a biofeedback regarding disease progression and regression by monitoring levels of a disease-associated antigen present in the patient's CSF [0001],  where biosensor to detect and to generate a biofeedback regarding Amyloid-Beta or Tau protein [0078]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Rubenstein in view of Chait to include the biosensor as taught by Hyde in order to monitor levels of Tau and Amyloid since both are recognized markers of Alzheimer’s Disease.
Regarding claims 22 and 23, Rubenstein in view of Chait and Hyde teaches the apparatus of claim 21, but fails to specifically state that the biosensor is separated and operates independently from other elements of the apparatus, or that the biosensor is included within the apparatus. However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the biosensor as an integral element of the system (as in claim 23) in order to allow for continuous or intermittent monitoring of the CSF from the implanted device, to reduce the number of system components, or to eliminate the need to remove a sample of fluid from the patient to be tested. See In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
Furthermore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention or to provide the biosensor separate from and In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) . 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Chait (US Pre-Grant Publication 2015/0136701).
Regarding claim 25, Rubenstein in view of Chait teaches the apparatus of claim 1, but fails to specifically teach that the catheter, pump and separation device are composed of MRI compatible material.  However, the use of MRI compatible materials are extremely well known in the medical arts and one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to modify the device of Rubenstein in view of Chait to be formed from MRI-compatible (i.e. non-magnetic materials) in order to allow for the patient to undergo MRI without requiring prior removal of the device.

Claims 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279).
Regarding claim 26, Rubenstein et al. teaches a method (See at least Fig. 9) comprising: 
cranially implanting a microdialysis device in a patient [0050, 0066], where the microdialysis device includes: 
a ventricular catheter reservoir (i.e. at least one lumen of the withdrawal catheter (68); Claim 10, Fig. 9); 
pump tubing (at least (64)); and 
a pump (72) which further includes a separation device (50); 

anchoring the ventricular catheter reservoir to a cranial periosteum of the patient (at least implicitly in that the device is implanted into the ventricle through the cranium and the pump may be mounted using a baseplate (See Fig. 5a, [0057]), the ventricular catheter reservoir having a port (i.e. inlet port of the ventricular catheter reservoir) for CSF sampling (i.e. CSF is drawn into the device which is interpreted to comprise sampling); 
pumping CSF to the dialysis membrane from the ventricular catheter reservoir through the pump tubing ([0064], Fig. 9); 
cleansing the CSF with the separation device [0063-0064]; and 
returning the cleansed CSF via the pump tubing back into the ventricle [0058, 0066].  
Regarding claim 27, Rubenstein et al. also teaches where cleansing the CSF with the separation device comprises cleansing the CSF using a dialysis member (50) containing impregnated antibodies [0068].
Regarding claims 28 and 30, Rubenstein et al. teaches the method of claim 27, but fails to explicitly state that cleansing the CSF using a dialysis member containing impregnated antibodies comprises cleansing the CSF using antibodies for conjugating Amyloid-Beta or Tau protein, or that cleansing the CSF using a dialysis member containing impregnated antibodies comprises cleansing the CSF using antibodies for conjugating a predetermined analyte.  Rubenstein does, however, teach that . 

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US Pre-Grant Publication 2004/0030279), in view of Hedstrom et al. (US Pre-Grant Publication 2017/0157374).
Regarding claims 29 and 31, Rubenstein et al. teaches the method of claims 28 and 30, but fails to teach that cleansing the CSF using antibodies for conjugating Amyloid-Beta or Tau protein comprises using a dialysis member functionalized with capture probes linked to gold nanoparticles via linker molecules to form a complex probe with affinity for recovery of Amyloid-Beta or Tau protein, or that cleansing the CSF using antibodies for conjugating the predetermined analyte comprises using a dialysis member functionalized with capture probes linked to gold nanopartictes via linker molecules to form a complex probe with affinity for recovery of the predetermined analyte.  Hedstrom et al. teaches a system and method for the conditioning of cerebrospinal fluid wherein the method comprises using a targeted binding additive which forms a capture probe linked to gold nanoparticles via a linker molecule (implicitly) [0146]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention in order to allow for the target molecule to be more easily removed as suggested by Hedstrom.

Conclusion
Felder (US Pre-Grant Publication 2014/0037656), Elsberry (US 6,056,725), Meyering et al. (US Pre-Grant Publication 2017/0035950), Lenihan et al. (US Pre-Grant Publication 2015/0094644), Geiger (US Pre-Grant Publication 2009/0131850), Cheng et al. (US Pre-Grant Publication 2014/0155816), Wei et al. (US Pre-Grant Publication 2012/0095325), Stendel et al. (US Pre-Grant Publication 2003/0225067), Adams et al. (US Pre-Grant Publication 2009/0277850), Zhang et al. (US Pre-Grant Publication 2011/0098623), .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Benjamin J Klein/Primary Examiner, Art Unit 3781